DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 21-30 are pending, of which claims 29-30 stand withdrawn because of earlier restriction and election without traverse. 
Withdrawn Rejections
The rejection made under 103 in office action dated 10/09/2020 is hereby withdrawn in view of Applicant’s canceling of obvious claims.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims

Claims 29-30 have been canceled.
Reasons for Allowance
Applicant’s Remarks, and amendment filed on 01/05/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Desimone (US 10517884; US 9895391; US9259469 and US9265785), teaches Applicant’s composition. However, the arts are not prior arts and is applicant’s own work and applicant has filed TD for all three patents.
Therefore, claims 21-28 are allowed.
Conclusion
Claims 21-28 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623